Order entered 3, 1968, appealed from, which denied appellant’s motion for a protective order striking out or modifying certain of plaintiff’s interrogatories, unanimously reversed on the law and the facts and the motion is granted as to interrogatories Nos. 4, 5, 6, 7, 9(d), 9(4) and 10, without costs or disbursements to either party. The plaintiff’s demands far exceed the scope of proper disclosure in that as phrased they may reasonably be construed to include material prepared for litigation as well as the work product of attorneys (CPLR 3101) and are unduly burdensome. Additionally,, interrogatory No. 10 seeks an answer to a question of law. 'Such information as plaintiff might foe properly entitled to within the stricken items may be obtained in discovery proceedings. Concur — Stevens, J. P., Eager, Steuer, Tilzer and McGivem, JJ.